Citation Nr: 1640872	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-00 031A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)) to include attention deficit hyperactivity disorder (ADHD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from April 1991 to August 1992, December 1993 to May 1994, October 1995 to March 2006, and May 2008 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified before a Decision Review Officer in April 2011, and before the undersigned at a Board videoconference hearing in June 2014.  The transcripts of the hearings are of record.

The case was previously before the Board in August 2014 and September 2015.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  In this regard, the December 2014 VA examination discussed the medical evidence identified in the August 2014 remand (the report of a December 2009 Norwich Vet Center assessment, a January 2010 assessment from a private psychologist at Yale University, and a May 2011 VA examination report).   Stegall v. West, 11 Vet. App. 268 (1998). 

In the August 2014 remand, the Board recharacterized the separate issues of entitlement to service connection for PTSD and ADHD to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and ADHD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a February 2015 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD and assigned an evaluation of 30 percent effective May 31, 2009.  The issue of service connection for PTSD is no longer before the Board.  The Board's September 2015 remand recharacterized the issue on appeal accordingly.

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's ADHD pre-existed active duty and was not aggravated by active duty service.  

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's ADHD was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  ADHD pre-existed active service and was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§  3.303, 3.304 (2015).

2.  ADHD is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has asserted that his ADHD pre-existed service but was aggravated by service or by his service-connected PTSD.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for ADHD, either as due to aggravation or as secondary to service-connected disability.  

Service Connection Based on Aggravation

The available service treatment records do not include any enlistment examination for any period of active duty.  Thus, the Veteran is presumed sound.  The Board finds, however, that the presumption of soundness is rebutted because the record includes clear and unmistakable evidence that the Veteran's ADHD existed prior to service and was not aggravated by service.  

A November 2008 Chronological Record of Medical Care provides that the Veteran reported being diagnosed with ADHD in the 4th grade.  He took Ritalin for one year, then discontinued it due to concerns over stunted growth.  

As noted in more detail below, the report of a November 2014 VA examination provides the medical opinion that the Veteran's ADHD pre-dated his military service.  The report of the December 2009 Norwich Vet Center assessment indicates that the Veteran had ADHD since childhood.  

The Board finds that the foregoing evidence constitutes clear and unmistakable evidence that the Veteran's ADHD existed prior to service.  In addition to the Veteran's self-reported history, a VA examination included an opinion that his ADHD pre-dated service and additional records include the same history.  

The next question to be addressed is whether there is clear and unmistakable evidence that the pre-existing ADHD was not aggravated by service.  Wagner, 370 F.3d at 1089; Cotant v. Principi, 17 Vet. App. 116 (2003).

The report of the December 2009 Norwich Vet Center assessment indicates that the Veteran had ADHD since childhood that "appears" to have been aggravated by stressful situations on deployment.  The report provides a detailed history of the Veteran's preservice, active duty and post-service history, but does not specifically explain how his history supports the opinion that stressful situations during active duty aggravated the Veteran's ADHD.  

In an April 2010 letter accompanying the January 2010 assessment report, the private psychologist from Yale University diagnosed the Veteran with ADHD.  The private psychologist noted that with prolonged stress, people with ADHD become more disorganized and less able to respond to changing circumstances.  The physician did not offer an opinion as to whether the Veteran's military service had aggravated his ADHD.  

A May 2011 VA examination confirmed the diagnosis of ADHD and potential for aggravation during service, but concluded that the Veteran's condition appeared to have improved.  That examiner further noted that the Veteran had pre-military stressors that would have predicted difficulty in adult life, but did not appear to suffer from any symptoms of PTSD or other psychiatric disorder before service. 

The report of a November 2014 VA examination (and that examiner's October 2015 addendum) provides that the Veteran's eFolder was reviewed.  It sets forth the relevant history in detail, including the December 2009 reports from the Norwich Vet Center and the Yale private physician.  

The Veteran reported having been diagnosed with ADHAD, and prescribed Ritalin, in 4th grade.  Ritalin was discontinued after one year over concerns about stunted growth.

The examiner summarized that the Veteran's ADHD pre-dated his military service.  He was diagnosed and treated for the condition while in school, and his school performance decreased when the medication was discontinued.  The examiner noted that according to the Norwich Vet Center assessment, the Veteran's ADHD had been aggravated by high stress situations in the military especially when he had not been provided proper treatment (medication).  The examiner opined that the Veteran's ADHD was likely temporarily aggravated in the military, when he was in the stressful war situations associated with his deployments.  The Veteran described problems in these settings, and was again diagnosed and treated with medication for ADHD while in the military.  However, his ADHD did not appear to have been PERMANENTLY (capitalization in original) aggravated by his military service.  Once the Veteran began to take prescribed medication, and then following his deployments, he apparently performed adequately both in the military and at his subsequent jobs.  The examiner commented that her opinion was supported by the January 2010 Yale report, which diagnosed PTSD but indicated that the Veteran had coped well with the disorder and had functioned more effectively than the average level of success and productivity of others with the condition.

The Board finds that the foregoing evidence constitutes clear and unmistakable evidence that the Veteran's ADHD was not aggravated by service.  See VAOGCPREC 3-2003.  See also Wagner, supra and Cotant, supra.

In this regard the Board finds that the November 2014 VA medical opinion and addendum outweighs the December 2009 Norwich Vet Center opinion.  In this regard, the VA medical opinion acknowledges the Norwich Vet Center opinion, and proceeds to explain why any aggravation of ADHD shown during active duty was only temporary.  In doing so, the VA examiner addressed the active duty and post-service treatment history of the Veteran's ADHD in detail.  Thus, the Board finds that the VA medical opinion is more comprehensive and reasoned than the Norwich Vet Center opinion.  Moreover, the VA examiner also explained how the January 2010 Yale assessment in fact supported her negative medical opinion.  In the Board's judgment, these factors make the rationale in the November 2014 VA medical opinion more convincing than the December 2009 Norwich Vet Center opinion.  See Bloom v. West, 12 Vet. App. 185 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Secondary Service Connection

Turning to the issue of secondary service connection, an October 2015 Medical Opinion/Addendum by the same VA examiner related that it was unlikely (less likely than not) that any current ADHD was caused or aggravated by service-connected PTSD.  The examiner again reviewed the Veteran's history and her rationale from the November 2014 report.  She stated that her opinion remained the same: the Veteran's untreated ADHD may have been temporarily aggravated while in the military, but decreased when adequately medicated.  His ADHD was certainly not caused by his PTSD, as he was diagnosed with the condition in childhood.  And, it was highly unlikely that his current ADHD was aggravated by his PTSD, as he had been adequately medicated, and functioning adequately in terms of attention and concentration, in the time since his military discharge, despite the PTSD diagnosis.

The Board finds that the October 2015 VA medical opinion constitutes probative evidence against secondary service connection.  It addresses both causation and aggravation.  It is based on current examination results and a review of the medical record.  The examiner explained her opinions with references to the Veteran's active duty and post-service medical history, including the history of the Veteran's service-connected PTSD.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra.  See Prejean, supra; Elkins, supra.

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether or not the Veteran's ADHD pre-existed service and was aggravated by active duty, or was caused or aggravated by service-connected PTSD) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim for service connection based on aggravation or as secondary to service-connected disability.   

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder (other than PTSD) to include ADHD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder (other than PTSD) to include ADHD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


